The relator was assessed upon its capital stock for the year 1896, by the board of assessors of the city of Brooklyn, at the sum of $95,391.80, and, upon an application to have the assessment corrected, the board declined to make any alteration in the amount as fixed by it. A writ of certiorari was sued out by the relator, and, upon the review had at the Special Term thereunder, the assessment was vacated and the assessors were directed to make a reassessment, and that order has been affirmed by the Appellate Division. The grounds, as stated in the petition for the writ of certiorari, were, in substance, that the assessment was erroneous for overvaluation, and was unequal as to that part of its capital stock which consisted of real property, in that the assessment thereof made by the board was at a higher proportionate valuation than other real property in the same roll. The allegations of erroneous or unequal assessment were denied by the return, but the facts, as alleged in the petition, are not, in the main, controverted. The proceeding was brought to a hearing upon the writ and the return, and without the taking of any evidence by the court. The review had by the court, therefore, was upon the facts as they were made to appear before the assessors, in the sworn statements made by the officers of the relator and upon their oral examination. That evidence related to the items of the relator's book entries, as showing its assets and liabilities for a valuation of its capital *Page 439 
stock. The controversy was over their correctness and the inferences which were drawn by the assessors. What was involved was a consideration of certain facts and a determination of conflicting inferences. The question was, in effect, whether there was sufficient in the evidence before the assessors to justify them in making the assessment at the figure in question, and that question both courts must be assumed to have decided adversely. Reaching such a conclusion, a reassessment was properly ordered under the statute.
We perceive no question of law for review by this court, and, therefore, no occasion to disturb the order of the Appellate Division.
The order appealed from should be affirmed, but, as there are cross-appeals, without costs to either party.
All concur.
Order affirmed.